Citation Nr: 1448709	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  07-35 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board remanded this issue to the Agency of Original Jurisdiction (AOJ) in May 2011 for additional development.  

Following return of the issue from the AOJ, the Board issued a decision in January 2013 denying this appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veteran's Claims (Court).  In October 2013, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the January 2013 decision as to the issue currently on appeal, and remanded the case to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The basis for the JMR was that the Board relied on an inadequate expert medical opinion, dated in August 2011.  The Parties agreed that the Board must either seek clarification from the medical examiner that prepared the August 2011 opinion, or obtain another nexus opinion.  The Board obtained another nexus opinion.  That opinion, dated in August 2014, is an independent medical opinion from an orthopedic surgeon.  The orthopedic surgeon provided a highly negative nexus opinion.  

If the Board were to rely on the August 2014 opinion and deny the appeal, it appears, based on the rational provided in the JMR, that the Board's decision would not survive judicial scrutiny, notwithstanding the evidence as a whole.  That is because the orthopedic surgeon relied, in part, on a medical finding of normal lower extremities in a September 1996 examination for separation from service.  Review of the record demonstrates that there is no report of a September 1996 examination (that the Board can find - the records are significant).  The Board just recently recognized this defect in the August 2014 opinion.  

The Board acknowledges that in its request for the August 2014 opinion it stated that an examination for service separation in September 1996 included a finding that the lower extremities were normal.  Given this statement the Board has carefully considered whether there had been an examination report of record prior to the August 2014 opinion.  Review of the now vacated January 2013 Board decision tends to show that there had never been a report of a September 1996 examination of record.  This is because in that decision, the Board referred to a September 1996 service separation physical assessment in which the Veteran reported a knee injury, did not specify which knee, and the service examiner did not diagnose any left thigh or knee injury.  This is accurate as to the existence of a report of medical assessment of record dated in September 1996.  That form, however, includes no findings of normal lower extremities or any indication that the Veteran was examined.  

As a report of medical examination at separation from service is a document typically referred to in Board decisions, and referred to as a report of medical examination, and the now vacated Board decision did not refer to a report of medical examination at separation from service, the Board concludes that there was never a report of medical examination at separation from service associated with the claims file.  Thus, the August 2014 expert opinion is based, in part, on evidence that does not and did not exist.  As such, the Board cannot rely on that opinion.  

Here, the Board provides a brief recitation of the service treatment history of the Veteran's left lower extremity injury.  It does so to assist the examiner in identifying evidence in the record in light of the unusual JMR, but the recitation is not to be used by the examiner in place of reviewing the entire claims file, including the service treatment records.  

Service treatment records document that the Veteran sought treatment on June 10, 1993 for a basketball injury.  In the JMR, the Parties agreed that the June 10, 1993 treatment record, although barely legible, appears to report the Veteran's subjective complaints as follows:  "Basketball injury - 2+ hour [left] quad, knee involved with direct trauma to vastus medius [illegible] unable to bend [and] walking regularly."  

Objective findings at that time were reported as follows:  hematoma vastus medialis, effusion knee, and "exqu[i]sitely tender."  A physical profile serial report documents a 10 day profile.  June 14, 1993 notes document that he was seen for follow-up of muscular strain and complained of pain to the lateral aspect of the thigh.  He was assessed with contusion/strain to quadriceps.  Also of record is a two page physical therapy consultation note with entries from June 15, June 20, and July 13, 1993.  There are no later reports of left knee or quadriceps symptoms during service.  In a report of medical assessment, signed by the Veteran in September 1996, the Veteran reported that since his last medical assessment/physical examination, he had injuries of his knee and ankle that caused him to miss duty for longer than three days.  There is no additional information as to his knee in that report.  

Because the Board has made efforts to expedite this case by seeking an independent medical opinion but those efforts were not successful, the Board believes the best course of action in this case is to remand the matter to the AOJ to obtain an expert medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to an orthopedic physician.  The physician is asked to provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current disability of the left knee had onset during or was caused by his active service.  The orthopedic physician must provide a complete explanation for any opinion rendered.  Because of the history of this case, the orthopedic physician must read the narrative portion of this Remand, which will be associated with the claims file.  This is to ensure that the orthopedic physician does not rely on inaccurate information.  The reason for this Remand is that the previously obtained August 2014 opinion relied on inaccurate information.  

The examiner must also not rely on a VA medical opinion from August 2011 because the Secretary of Veterans Affairs determined that the August 2011 opinion was inadequate.  

In this regard, it may be helpful to the examiner if he or she reads the joint motion for partial remand granted by the Court in October 2013 (which is associated with the claims file) so as to avoid errors identified in that joint motion for partial remand and to understand what the Board needs to do in this case.  Although the Board has provided a history of the service treatment for the Veteran's left lower extremity in-service injury, the examiner is cautioned that a review of the evidence in the first instance by the examiner is required.  

2.  The AOJ must ensure that the examination report is adequate.  If it is not, the AOJ must return the report to the orthopedic physician or obtain an opinion from a different orthopedic physician.  

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



